COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §               No. 08-11-00350-CV

                                                 §                   Appeal from
    IN THE INTEREST OF T.M.P.
                                                 §                233rd District Court
    AND J.C.P., CHILDREN
                                                 §              of Tarrant County, Texas

                                                 §               (TC # 233-440576-08)

                                         JUDGMENT

          The Court has considered this cause on the record and concludes there was error in part

of the judgment. We therefore reverse and render the money judgment in favor of the paternal

grandparents.

          The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

We further order that Appellee recover from Appellant and its sureties, if any, 1 for performance

on the judgment and all costs, both in this court and the court below, for which let execution

issue. This decision shall be certified below for observance.

          IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2013.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
1
    Tex.R.App.P. 43.5.